Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.  This office action is in response to application 16/674,869 and Amendment filed on 04/12/2021. Claims 8-14 have been previously canceled. Claims 1-7 and 15-27 remain pending in the application.

Terminal Disclaimer
2. The terminal disclaimer filed on 04/12/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of U.S. Patent 10,503,863 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
3.  Claims 1-7 and 15-27are allowed over prior art of record.   
4.  Considered arguments supplied by Applicant in the Response filed on 04/12/2021 as persuasive on the claims.
5.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAUM LEVIN/           Primary Examiner, Art Unit 2851